

117 S742 IS: Open and Responsive Government Act of 2021
U.S. Senate
2021-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 742IN THE SENATE OF THE UNITED STATESMarch 15, 2021Mr. Grassley (for himself, Mr. Leahy, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo modify the exemption for trade secrets and commercial or financial information in the Freedom of Information Act, and for other purposes.1.Short titleThis Act may be cited as the Open and Responsive Government Act of 2021.2.Amendments to the Freedom of Information ActSection 552 of title 5, United States Code (commonly known as the Freedom of Information Act) is amended—(1)in subsection (b)(4), by inserting before the semicolon at the end the following: , provided that the term confidential means information that, if disclosed, would likely cause substantial harm to the competitive position of the person from whom the information was obtained; and(2)in subsection (d)—(A)by striking This section does not authorize withholding of information and insertingThis section—(1)does not authorize the withholding of information;(B)in paragraph (1), as so designated, by striking . This section is not authority to withhold information from Congress. and inserting a semicolon; and(C)by adding at the end the following:(2)does not authorize the withholding of a portion of an otherwise responsive record on the basis that the portion is non-responsive; and(3)is not authority to withhold information from Congress..